
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


WARNER MUSIC GROUP CORP.
DIRECTOR RESTRICTED STOCK AWARD AGREEMENT


        THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (the "Agreement"), is
made, effective as of the 10th day of May, 2005 (hereinafter the "Date of
Grant"), between Warner Music Group Corp., a Delaware corporation, (the
"Company"), and Richard J. Bressler (the "Director").


R E C I T A L S:


        WHEREAS, the Company has adopted the Warner Music Group Corp. 2005
Omnibus Award Plan (the "Plan"), pursuant to which awards of restricted shares
of the Company's Common Stock may be granted to persons including members of the
Board of Directors of the Company (the "Board "); and

        WHEREAS, the Board has determined that it is in the best interests of
the Company and its stockholders to grant the restricted stock award provided
for herein (the "Restricted Stock Award ") to the Director in connection with
the Director's services to the Company, such grant to be subject to the terms
set forth herein.

        NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:

        1.     Incorporation by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Board shall have final authority
to interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Director and his legal representative in respect of any questions arising
under the Plan or this Agreement.

        2.     Grant of Restricted Stock Award. The Company hereby grants on the
Date of Grant to the Director a Restricted Stock Award consisting of 5,000
shares of Common Stock (hereinafter called the "Restricted Shares"), on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan. The Restricted Shares shall vest in accordance with Section 3(a)
hereof.

        3.     Terms and Conditions.

        (a)   Vesting. Except as otherwise provided in the Plan and this
Agreement, and contingent upon the Director's continued membership on the Board,
one hundred percent (100%) of the Restricted Shares shall vest and become
non-forfeitable on the first anniversary of the Award Date (such anniversary,
the "Vesting Date").

        (b)   Taxes. The Director shall pay to the Company promptly upon
request, and in any event at the time the Director recognizes taxable income in
respect of the Restricted Stock Award, an amount equal to the taxes, if any, the
Company determines it is required to withhold under applicable tax laws with
respect to the Restricted Shares. Such payment shall be made in the form of
cash.

        (c)   Certificates. Certificates evidencing the Restricted Shares shall
be issued by the Company and shall be registered in the Director's name on the
stock transfer books of the Company promptly after the date hereof, but shall
remain in the physical custody of the Company or its designee at all times prior
to, in the case of any particular Restricted Shares, the applicable Vesting
Date. As a condition to the receipt of this Restricted Stock Award, the Director
shall deliver to the Company a stock power, duly endorsed in blank, relating to
the Restricted Shares.

--------------------------------------------------------------------------------






        (d)   Effect of Termination of Services.

        (i)    Except as provided in subsection (ii) of this Section 3(d),
unvested Restricted Shares shall be forfeited without consideration by the
Director at any time prior to the Vesting Date upon the Director's cessation of
Board membership.

        (ii)   Upon the Director's cessation of Board membership due to death or
Disability, any remaining unvested Restricted Shares shall vest on the date of
such termination.

        (e)   Rights as a Stockholder; Dividends. The Director shall be the
record owner of the Restricted Shares unless and until such shares are forfeited
pursuant to Section 3(d) hereof or sold or otherwise disposed of, and as record
owner shall be entitled to all rights of a common stockholder of the Company,
including, without limitation, voting rights, if any, with respect to the
Restricted Shares; provided that any cash or in-kind dividends paid with respect
to unvested Restricted Shares shall be withheld by the Company and shall be paid
to the Director, without interest, only when, and if, such Restricted Shares
shall become vested. As soon as practicable following the vesting of any
Restricted Shares, certificates for such vested Restricted Shares and any cash
dividends or in-kind dividends credited to the Director's account with respect
to such Restricted Shares shall be delivered to the Director or the Director's
beneficiary along with the stock power relating thereto.

        (f)    Restrictive Legend. All certificates representing Restricted
Shares shall have affixed thereto a legend in substantially the following form,
in addition to any other legends that may be required under federal or state
securities laws:

        TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS
RESTRICTED PURSUANT TO THE TERMS OF THE WARNER MUSIC GROUP CORP. 2005 OMNIBUS
AWARD PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF MAY 10, 2005,
BETWEEN WARNER MUSIC GROUP CORP. AND RICHARD J. BRESSLER. A COPY OF SUCH PLAN
AND AGREEMENT IS ON FILE AT THE OFFICES OF WARNER MUSIC GROUP CORP.

        (g)   Transferability. The Restricted Shares may not at any time prior
to the Vesting Date (as to any particular Restricted Share) be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Director and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

        4.     Miscellaneous.

        (a)   Notices. Any notice, consent, request or other communication made
or given in accordance with this Agreement shall be in writing and shall be
deemed to have been duly given when actually received or, if mailed, three days
after mailing by registered or certified mail, return receipt requested, or one
business day after mailing by a nationally recognized express mail delivery
service with instructions for next-day delivery, to those persons listed below
at their following respective addresses or at such other address or person's
attention as each may specify by notice to the others:

To the Company:

Warner Music Group Corp.
75 Rockefeller Plaza
New York, New York 10019
Attention: General Counsel

2

--------------------------------------------------------------------------------



To the Director:

The most recent address for the Director in the records of the Company. The
Director hereby agrees to promptly provide the Company with written notice of
any change in the Director's address for so long as this Agreement remains in
effect.

        (b)   Bound by Plan. By signing this Agreement, the Director
acknowledges that he has received a copy of the Plan and has had an opportunity
to review the Plan and agrees to be bound by all the terms and provisions of the
Plan.

        (c)   Beneficiary. The Director may file with the Board a written
designation of a beneficiary on such form as may be prescribed by the Board and
may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Director, the executor or administrator of the
Director's estate shall be deemed to be the Director's beneficiary.

        (d)   Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Director and the beneficiaries, executors, administrators, heirs and successors
of the Director.

        (e)   Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

        (f)    GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE. ANY
ACTION TO ENFORCE THIS AGREEMENT MUST BE BROUGHT IN A COURT SITUATED IN, AND THE
PARTIES HEREBY CONSENT TO THE JURISDICTION OF, COURTS SITUATED IN NEW YORK
COUNTY, NEW YORK. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH
COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

        (g)   JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

        (h)   Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

        (i)    Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. The parties hereto
confirm that any facsimile copy of another party's executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

3

--------------------------------------------------------------------------------






        IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

    WARNER MUSIC GROUP CORP.
 
 
/S/  DAVID H. JOHNSON      

--------------------------------------------------------------------------------

By: David H. Johnson
Title: Executive Vice President, General Counsel and Secretary
 
 
/s/  RICHARD J. BRESSLER      

--------------------------------------------------------------------------------

Richard J. Bressler


4

--------------------------------------------------------------------------------




STOCK POWER


        FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                        , 5,000 shares of Common Stock of Warner Music Group
Corp., a Delaware corporation, issued pursuant to a Director Restricted Stock
Award Agreement between Warner Music Group Corp. and the undersigned, dated
May 10, 2005 and standing in the name of the undersigned on the books of said
corporation, represented by Certificate No.    , and does hereby irrevocably
constitute and appoint Warner Music Group Corp. as the undersigned's true and
lawful attorney, for it and in its name and stead, to sell, assign and transfer
the said stock on the books of said corporation with full power of substitution
in the premises.

Dated:  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Richard J. Bressler

--------------------------------------------------------------------------------





QuickLinks


WARNER MUSIC GROUP CORP. DIRECTOR RESTRICTED STOCK AWARD AGREEMENT
R E C I T A L S
STOCK POWER
